Exhibit 10.4

THIS DEBENTURE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE "SECURITIES"), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION S
AND/OR REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"). THE SECURITIES ARE "RESTRICTED" AND MAY NOT BE OFFERED OR SOLD IN
THE UNITED STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN REGULATION S
PROMULGATED UNDER THE ACT) UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT,
PURSUANT TO REGULATION S AND/OR REGULATION D OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED
WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE
TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.  FURTHER HEDGING TRANSACTION
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

DEBENTURE

 

WORLD SERIES OF GOLF, INC.

 

8% Convertible Debenture

 

DUE APRIL 13, 2011

 

No. 2TD  

$200,000

 

This Debenture is issued by WORLD SERIES OF GOLF, INC. (the "Company"), to
AUGUSTINE FUND, L.P. (together with its permitted successors and assigns, the
"Holder") pursuant to exemptions from registration under the Securities Act of
1933, as amended.

 

ARTICLE I.

 

Section 1.01    Principal and Interest.  For value received on April 13, 2010
the Company hereby promises to pay to the order of Holder in lawful money of the
United States of America and in immediately available funds the principal sum of
Two Hundred Thousand Dollars ($200,000), together with interest on the unpaid
principal of this Debenture at the rate of eight percent (8%) per year (computed
on the basis of the 365-day year and the actual days elapsed) from the date of
this Debenture until paid.  At the Company's option, the entire principal amount
and all accrued interest shall be either (a) paid to the Holder on or before the
due date of this Debenture or (b) converted in accordance with Section 1.02
herein.

 

 

 


--------------------------------------------------------------------------------



 

 

Section 1.02    Optional Conversion.  The Holder is entitled, at its option, to
convert, at any time and from time to time, until payment in full of this
Debenture, all or any part of the principal amount of this Debenture, plus
accrued interest, into shares (the "Conversion Shares") of the Company's common
stock, par value $0.001 per share ("Common Stock"), at a price per share equal
to fifty percent (50%) of the closing bid price of the Common Stock on the date
that the Company receives notice of conversion. To convert this debenture, the
Holder shall deliver written notice (the "Conversion Notice") thereof, such
Conversion Notice containing such information necessary including amount of
conversion and number of shares, to the Company at its address set forth
herein.  The date upon which the conversion shall be effective (the "Conversion
Date") shall be deemed to be the date set forth in the Conversion Notice.  The
Conversion Shares shall be delivered to the Holder at the address indicated
herein.

 

The Company is entitled, at its option, to convert, at any time and from time to
time, until payment in full of this Debenture, all or any part of the principal
amount of this Debenture, plus accrued interest, into shares (the "Conversion
Shares") of the Company's common stock, par value $0.001 per share ("Common
Stock"), at a price per share equal to fifty percent (50%) of the closing bid
price of the Common Stock on the date that the Company issues such notice of
conversion. To convert this debenture, the Company shall deliver written notice
(the "Conversion Notice") thereof, such Conversion Notice containing such
information necessary including amount of conversion and number of shares, to
the Holder at its address set forth herein.  The date upon which the conversion
shall be effective (the "Conversion Date") shall be deemed to be the date set
forth in the Conversion Notice.  The Conversion Shares shall be delivered to the
Holder at the address indicated herein.

 

Notwithstanding anything to the contrary herein contained, the Holder may not
convert this Debenture to the extent such conversion would result in the Holder,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and the rules promulgated thereunder) in excess of 4.99% of
the then issued and outstanding shares of Common Stock, including shares
issuable upon such conversion and held by the Holder after application of this
section. The provisions of this section may be waived by the Holder (but only as
to itself and not to any other Holder) upon not less than 61 days prior notice
to the Company. Other Holders shall be unaffected by any such waiver.

 

Section 1.03    Reservation of Common Stock.  The Company shall reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the conversion of this Debenture, such number of shares
of Common Stock as shall from time to time be sufficient to effect such
conversion, based on the Conversion Price.  If at any time the Company does not
have a sufficient number of Conversion Shares authorized and available, then the
Company shall call and hold a special meeting of its stockholders within sixty
(60) days of that time for the sole purpose of increasing the number of
authorized shares of Common Stock.

 

Section 1.04    Registration Rights.  The Company is obligated to register the
resale of the Conversion Shares under the Securities Act of 1933, as amended.

 

 


--------------------------------------------------------------------------------



Section 1.05    Interest Payments.  The interest so payable will be paid at the
time of maturity or conversion to the person in whose name this Debenture is
registered.  At the time such interest is payable, the Company, in its sole
discretion, may elect to pay interest in cash or in the form of Common Stock. 
If paid in Common Stock, the amount of stock to be issued shall be calculated in
accordance with the formula and procedure set forth in Section 1.02 above.

 

Section 1.06    Right of Redemption.  The Company shall have the right to
redeem, with thirty (30) business days advance notice to the Holder, any or all
outstanding Debentures remaining in its sole discretion ("Right of
Redemption").  The redemption price shall be equal to 100% of the face amount of
the Debenture redeemed plus all accrued interest ("Redemption Price").

 

ARTICLE II.

 

Section 2.01    Amendments and Waiver of Default.  The Debenture may be amended
with the consent of Holder.  Without the consent of Holder, the Debenture may be
amended to cure any ambiguity, defect or inconsistency, to provide assumption of
the Company obligations to the Holder or to make any change that does not
adversely affect the rights of the Holder.

 

ARTICLE III.

 

Section 3.01    Events of Default.  An Event of Default is defined as follows:
(a) failure by the Company to pay amounts due hereunder within fifteen (15) days
of the date of maturity of this Debenture; (b) failure by the Company for thirty
(30) days after notice to it to comply with any of its other agreements in the
Debenture; (c) events of bankruptcy or insolvency; (d) a beach by the Company of
its obligations under the Registration Rights Agreement which is not cured by
the Company within ten (10) days after receipt of written notice thereof.  The
Holder may not enforce the Debenture except as provided herein.

 

Section 3.02    Failure to Issue Unrestricted Common Stock. As indicated above,
a breach by the Company under its obligation under the Registration Rights
Agreement shall be deemed an Event of Default, which if not cured with ten (10)
days, shall entitle the Holder accelerated full payment of all debentures
outstanding.  The Company acknowledges that failure to honor a Notice of
Conversion shall cause hardship to the Holder.

 

ARTICLE IV.

 

Section 4.01    Anti-dilution.  In the event that the Company shall at any time
subdivide the outstanding shares of Common Stock, or shall issue a stock
dividend on the outstanding Common Stock, the Conversion Price in effect
immediately prior to such subdivision of the issuance of such dividend shall be
proportionately decreased and, in the event that the Company shall at any time
combine the outstanding shares of Common stock, the Conversion price in effect
immediately prior to such combination shall be proportionally increased,
effective at the close of business on the date of such subdivision, dividend or
combination as the case may be.

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE V.

 

Section 5.01  Notice.  Notices regarding this debenture shall send to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:

 

 

If to the Company:   

World Series of Golf

   

10161 Park Run Drive, Suite 150

Las Vegas, NV 89145

Attention: Joseph F. Martinez

Facsimile:

     

 

If to the Holder:

Green Life, Inc.

   

3011 Yamato Road, Suite A-17

Boca Raton, FL 33434

Attention: Barry A. Ginsberg

Facsimile:

 

 

Section 5.02    Governing Law.  This Debenture shall be deemed to be made under
and shall be construed in accordance with the laws of the State of Illinois
without giving effect to the principals of conflict of the laws thereof.  Each
of the parties consents to the jurisdiction of the U.S. District Court sitting
in the District of the State of Illinois in connection with any dispute arising
under this debenture and hereby waives, to the maximum extent permitted by law,
any objection, including the objection based on forum non-conveniens to the
bringing of any such proceeding in such jurisdictions.

 

Section 5.03    Severability.  The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force effect.

 

Section 5.04    Entire Agreement and Amendments.  This Debenture represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein.  This Debenture may be amended only by an instrument in
writing executed by the parties hereto.

 

Section 5.05    Counterparts.  This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute and instrument.

 

IN WITNESS WHEREOF, with the intent to legally bound hereby, the Company has
executed this Debenture as of the date first written above.

 

 

 


--------------------------------------------------------------------------------



 

WORLD SERIES OF GOLF, INC.

 

By: /s/ Joseph Martinez               

Name: Joseph Martinez

Title: President

 

 

 

--------------------------------------------------------------------------------